                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                          Minute Entry
Hearing Information:
                         Debtor:   BOB BONDURANT SCHOOL OF HIGH PERFORMANCE DRIVING, INC.
                  Case Number:     2:18-BK-12041-BKM        Chapter: 11

          Date / Time / Room:      WEDNESDAY, FEBRUARY 27, 2019 11:00 AM 7TH FLOOR #701

         Bankruptcy Judge:         BRENDA K. MARTIN
               Courtroom Clerk:    ELIZABETH PASCUA
                Reporter / ECR:    JO-ANN STAWARSKI                                                                              0.00


Matter:
              CONTINUED CHAPTER 11 STATUS CONFERENCE
              R / M #:   30 / 0


Appearances:

        HILARY L BARNES, ATTORNEY FOR BOB BONDURANT SCHOOL OF HIGH PERFORMANCE
        PHILIP J GILES, ATTORNEY FOR BOB BONDURANT SCHOOL OF HIGH PERFORMANCE
        WARREN STAPLETON, ATTORNEY FOR SUN VALLEY MARINA DEVELOPMENT CORP
        CHRISTOPHER KAUP, ATTORNEY FOR BOB AND PATRICIA BONDURANT, ET AL

Proceedings:                                                                                                              1.00

        Ms. Barnes provides an update. She reviews the agreement entered into with the landlord. She circulated the
        stipulation. The parties are fine with it being uploaded. The exclusivity period may need to be extended
        depending on the 363 sale. She will file an expedited motion to approve bidding procedures and the sale motion.
        She responds to the Court's questions. An exclusivity order was entered yesterday.

        COURT: THE COURT NOTES THAT IT IS NOT AVAILABLE THE WEEK OF 03-25-2019 BUT IS AVAILABLE ON
        03-22-2019. IT IS ORDERED SETTING A CONTINUED HEARING FOR 04-18-2019 AT 11:00 AM.




    Case 2:18-bk-12041-BKM                   Doc 174 Filed 02/27/19 Entered 02/28/19 10:47:34 Desc
Page 1 of 1                                                                              02/28/2019 10:47:23AM
                                              Main Document Page 1 of 1
